                                                                                             i ,, ' • • • ,_, .. _,,.,,   I   "   •
         Case 1:19-cv-07239-VM-SN Document 36 Filed 10/07/19 Page 1 of 1
UNITED STATES DISTRICT COURT                                   oRIGINA L                       DOCUMENT
                                                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
-------------------. -------------------------------------------------------
1/1€       /J1-111-1e.s
                                                                               X
                                                                                              DOC#:
                                                                                              DATE FILED: ·i
                                                                                                                                      .   '1i_/),7
                                                                                                                    ,                 7        ;
                                                     Plaintif~

          - against -                      ~           ~d_                                                ORDER OF REFERENCE
                                                                                                          TO A MAGISTRATE JUDGE
if#P.,.t..JOrt//{::RIC/~                         I   tefendant(s).
                                                                                                         4         Civ. 'J;).3f(VM)0/V)
                                                                               X
VICTOR MARRERO, United States District Judge.


          The above entitled action is referred to the designated Magistrate Judge for the following purpose(s):


          General Pretrial (includes scheduling, discovery,                             Consent under 28 U.S.C. §636(c) for all
          non-dispositive pretrial motions, and settlement)                             purposes (including trial)

          Specific Non-Dispositive Motion/Dispute:*
                                                                                        Consent under 28 U.S.C.§636(c) for
                                                                                        limited purpose (e.g., dispositive
                                                                                        motion, preliminary injunction)


          If referral is for discovery disputes when the                       Purpose: _ _ _ _ _ _ _ _ _ _ _ __
          District Judge is unavailable, the time period of
          the referral:- - - - - - - - - - - -                                          Habeas Corpus
          Settlement*                                                                   Social Security
          Inquest After Default/Damages Hearing                                         Dispositive Motion (i.e., motion requiring a
                                                                                        Report and Recommendation)

                                                                               Particular Motion:- - - - - - - -



                                                                                          All such motions:

* Do not check if already referred for general pretrial.


         The parties are directed that henceforth all correspondence pertaining to case management, scheduling and
pretrial proceedings in this action, including amendments of an approved Case Management Plan, extensions of any
deadlines, discovery disputes, non-dispositive pretrial motions, and any other proceedings prior to the completion of all
discovery, shall be addressed to the designated Magistrate Judge in the first instance, except as may be otherwise
authorized by the Court or the Magistrate Judge, and provided that with regard to matters referred to the Magistrate
Judge on consent under 28 U.S.C. § 636(c), all such communications shall be addressed solely to the Magistrate Judge.

SO ORDERED.

DATED:



                                                                                     VICTOR MARRERO
                                                                                   United States District Judge
